COXE, District Judge
(orally). The importations in this case consist of steel tubes. The collector classified them under paragraph 152 of the act of 1897 as “steel tubes, finished, not specially provided for in this act.” The importers protested, insisting that they should have been classified under paragraph 135 of the same act as “steel billets”; and an alternative protest under the same paragraph, that they should have been classified as “steel in all forms and shapes, not specially provided for in this act.”
A large amount of testimony was taken before the board of general appraisers and they reached the conclusion that the articles in question are drawn steel tubes, finished. This was a question of fact determined upon conflicting evidence before the board, and within the rules established in this circuit their finding should not be disturbed, it being the rule not to interfere with the findings of the board upon questions of fact unless wholly unsupported by the proof or clearly against the weight of evidence. Additional testimony has been taken in this court, but it does not affect the proposition that the question still depends upon conflicting testimony. The court may add, however, after considering the testimony, that it concurs with the conclusion of fact reached by the board.
The decision of the board of general appraisers is affirmed.